EXHIBIT 10.1

 

HARDINGE INC.

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT dated as of September 1, 2010 (the “Agreement”), between
HARDINGE INC., a New York corporation (the “Company”) and JAMES P. LANGA (the
“Executive”).

 

WHEREAS, the Company desires to engage the Executive to provide services
pursuant to the terms of this Agreement and the Executive desires to accept such
engagement.

 

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:

 

1.             EFFECTIVENESS OF AGREEMENT AND EFFECTIVE DATE

 

This Agreement shall become effective as of the date hereof.  For purposes of
this Agreement, the term “Effective Date” shall mean September 1, 2010.

 

2.             EMPLOYMENT AND DUTIES

 

2.1           General.  The Company hereby employs the Executive as, and the
Executive agrees to serve as Vice President — Engineering, Quality and Strategic
Sourcing, upon the terms and conditions herein contained.  The Executive shall
perform such duties and services for the Company as may be designated from time
to time by the Board of Directors of the Company (the “Board”) or the Chief
Executive Officer of the Company.  The Executive agrees to serve the Company
faithfully and to the best of his ability under the direction of the Board and
the Chief Executive Officer of the Company.

 

2.2           Exclusive Services.  Except as may otherwise be approved in
advance by the Board or the Chief Executive Officer of the Company, the
Executive shall devote his full working time throughout the Employment Term (as
defined in Section 2.3) to the services required of him hereunder.  The
Executive shall render his services exclusively to the Company during the
Employment Term, and shall use his best efforts, judgment and energy to improve
and advance the business and interests of the Company in a manner consistent
with the duties of his position.  During the Employment Term, the Executive will
not be employed with any other person or entity, or be self-employed, without
the prior written approval of the Board or the Chief Executive Officer of the
Company.

 

2.3           Term of Employment.  The Executive’s employment under this
Agreement shall commence as of the date hereof and shall terminate on the
earlier of (i) the second anniversary of the Effective Date or (ii) termination
of the Executive’s employment pursuant to this Agreement; provided, however,
that the term of the Executive’s employment shall be automatically extended
without further action of either party for additional one year periods unless
written notice of either party’s intention not to extend (a “Non-Renewal
Notice”) has been given to the other party hereto at least 60 days prior to the
expiration of the then

 

--------------------------------------------------------------------------------


 

effective term.  The period commencing as of the Effective Date and ending on
the second anniversary of the Effective Date or such later date to which the
term of the Executive’s employment shall have been extended is hereinafter
referred to as the “Employment Term”.  Notwithstanding the foregoing, in the
event of a Change in Control (as defined in Section 5.6) occurring during the
Employment Term, the Employment Term shall be extended so that it terminates on
the second anniversary of the date of the Change in Control, provided, however,
the Employment Term will not be so extended if the Executive has given a Notice
of Non-Renewal prior to the occurrence of the Change of Control.

 

2.4           Reimbursement of Expenses.  Unless otherwise agreed to by the
Executive and the Company, the Company shall reimburse the Executive for
reasonable travel and other business expenses incurred by him in the fulfillment
of his duties hereunder upon presentation by the Executive of an itemized
account of such expenditures, in accordance with Company practices consistently
applied.

 

3.             ANNUAL COMPENSATION

 

3.1           Base Salary.  From the Effective Date, the Executive shall be
entitled to receive a base salary (“Base Salary”) at a rate of $185,915 per
annum, payable in accordance with the Company’s payroll practices.  Subject to
the Executive’s rights under Section 5.2, Base Salary is subject to increase or
decrease, from time to time, in the sole and absolute discretion of the Board. 
Once changed, such amount shall constitute the Executive’s annual Base Salary.

 

3.2           Annual Review.  The Executive’s Base Salary shall be reviewed by
the Board, based upon the Executive’s performance not less often than annually.

 

3.3           Discretionary Bonus.  After the Effective Date, the Executive
shall be entitled to such bonus, if any, as may be awarded to the Executive from
time to time by the Board in the sole and absolute discretion of the Board.

 

4.             EMPLOYEE BENEFITS

 

The Executive shall, during his employment under this Agreement, be included to
the extent eligible thereunder in all employee benefit plans, programs or
arrangements (including, without limitation, any plans, programs or arrangements
providing for retirement benefits, incentive compensation, profit sharing,
bonuses, disability benefits, health and life insurance, or vacation and paid
holidays) which shall be established by the Company for, or made available to,
its executives generally.

 

5.             TERMINATION OF EMPLOYMENT

 

5.1           Termination Events.

 

5.1.1.      By the Company.  The Company may terminate the Executive’s
employment at any time for Cause (as hereinafter defined), without Cause, or
upon the Executive’s Permanent Disability (as hereinafter defined).

 

2

--------------------------------------------------------------------------------


 

5.1.2.      By the Executive.  The Executive may terminate his employment at any
time for Good Reason (as hereinafter defined) or without Good Reason.

 

5.2           Termination Without Cause; Resignation for Good Reason.

 

5.2.1  Prior to a Change in Control.  If, prior to the expiration of the
Employment Term, the Executive’s employment is terminated by the Company without
Cause, or the Executive resigns from his employment hereunder for Good Reason,
in either case at any time prior to a Change in Control, the Company shall
continue to pay the Executive the Base Salary (at the rate in effect immediately
prior to such termination) for the greater of (i) 6 months or (ii) the remainder
of the Employment Term (such period being referred to hereinafter as the
“Severance Period”).  The payments shall occur in installments in the same
amount and at the same regular payment intervals as the Executive’s Base Salary
was being paid on the Effective Date and such installments shall be deemed a
series of separate payments within the meaning of Treas. Reg.
§1.409A-2(b)(2)(iii).  Installments which in the aggregate do not exceed
Executive’s Base Salary payable over 6 months shall be paid in a lump sum within
60 days following Executive’s termination of employment.  The remaining
installments, if any, shall be paid in regular payment intervals with the first
such installment paid on the first payment date occurring on or after the day
following the 6-month anniversary of the Executive’s termination of employment. 
In addition, if the Executive elects to continue his health insurance coverage
in the applicable Company plan pursuant to the Consolidated Omnibus
Reconciliation Act of 1985, as amended, then the Company shall pay for such
coverage during the Severance Period, provided, however, that (i) the Executive
shall be responsible for paying such portion of the applicable health insurance
premium as the Company requires from executive employees under the applicable
Company plan, and (ii) the Company’s obligation to pay for such coverage during
the Severance Period will terminate if, during the Severance Period, the
Executive becomes eligible to receive health insurance coverage from another
source at a cost to the Executive that is equal to, or less than, the
Executive’s cost under the Company Plan.  The Executive shall have no further
right to receive any other compensation or benefits after such termination or
resignation of employment except as determined in accordance with the terms of
the employee benefit plans or programs of the Company.  In the event of the
Executive’s death during the Severance Period, Base Salary continuation payments
under this Section 5.2.1 shall continue to be made during the remainder of the
Severance Period to the beneficiary designated in writing for this purpose by
the Executive or, if no such beneficiary is specifically designated, to the
Executive’s estate.

 

If, during the Severance Period, the Executive breaches his obligations under
Section 8 of this Agreement, the Company may, upon written notice to the
Executive, terminate the Severance Period and cease to make any further payments
or provide any benefits described in this Section 5.2.1.

 

The Company’s obligation to make the Base Salary continuation and health
insurance payments described in this Section 5.2.1 shall be subject to the
following conditions: (i) within twenty-one (21) days after the effective date
of termination or resignation, the Executive shall have executed and delivered
to the Company a Termination Agreement and Release (“Release”) in the form of
Exhibit A attached hereto, and (ii) the Release shall not have

 

3

--------------------------------------------------------------------------------


 

been revoked by the Executive during the Executive during the revocation period
specified therein.  If the Executive fails to deliver a fully executed Release
to the Company before expiration of such twenty-one (21) day period, or such
release is revoked as permitted therein, then the Company will have no
obligation to make any of the payments specified in this Section 5.2.1.

 

5.2.2        Within 6 Months Following a Change in Control.  If , prior to the
expiration of the Employment Term, the Executive’s employment is terminated by
the Company without Cause, or the Executive terminates his employment hereunder
for Good Reason, in either case within 6 months following a Change in Control,
the Company shall pay to the Executive cash payments equal to 1.5 times the sum
of (i) his Base Salary (at the rate in effect immediately prior to such
termination or, if higher, as in effect immediately prior to the Change in
Control) and (ii) his average annual bonus earned during the three fiscal years
immediately preceding the Change in Control.  The payment based on the
Executive’s Base Salary shall occur in installments in the same amount and at
the same regular payment intervals as the Executive’s Base Salary was being paid
on the Effective Date and such installments shall be deemed a series of separate
payments within the meaning of Treas. Reg. §1.409A-2(b)(2)(iii).  Installments
which in the aggregate do not exceed Executive’s Base Salary payable over 6
months shall be paid in a lump sum within 60 days following Executive’s
termination of employment.  The remaining installments shall be paid in regular
payment intervals with the first such installment paid on the first payment date
occurring on or after the day following the 6-month anniversary of the
Executive’s termination of employment.  The payment based on the Executive’s
average annual bonus, which shall be deemed a separate “payment” within the
meaning of Treas. Reg. §1.409A-2(b)(2) from the payment based on Base Salary,
shall be paid in a lump sum within 60 days following the Executive’s termination
of employment.  In addition, the Executive shall be entitled to continue to
participate for a period of three years following such termination in all
employee welfare benefit plans that the Company provides and continues to
provide generally to its executive employees (or, if the Executive is not
entitled to participate in any such plan under the terms thereof, in a
comparable substitute arrangement provided by the Company) provided, however,
that for the first six months following the Executive’s termination of
employment, the Executive shall pay the premiums of any welfare benefit plans to
the extent that the payment of such premiums by the Company would have
constituted gross income to the Executive.  The Company shall reimburse the
Executive for any premiums or other expenses incurred by the Executive with
respect to his participation and that of any of his dependents in any such
employee benefit welfare plan.

 

5.2.3        After 6 Months Following a Change in Control.  If, prior to the
expiration of the Employment Term, the Executive resigns from his employment for
any reason at any time later than six months following a Change in Control, the
Company shall pay to the Executive cash payments equal to 1.5 times the sum of
(i) his Base Salary (at the rate in effect immediately prior to such termination
or, if higher, as in effect immediately prior to the Change in Control) and
(ii) his average annual bonus earned during the three fiscal years immediately
preceding the Change in Control.  The payment based on the Executive’s Base
Salary shall occur in installments in the same amount and at the same payment
intervals as the Executive’s Base Salary was being paid on the Effective Date
provided, however, that no such installment shall be paid before the day
following the 6-month anniversary of the Executive’s termination of

 

4

--------------------------------------------------------------------------------


 

employment.  The payment based on the Executive’s average annual bonus, which
shall be deemed a separate “payment” within the meaning of Treas. Reg.
§1.409A-2(b)(2) from the payment based on Base Salary, shall be paid in a lump
sum on the day following the 6-month anniversary of the Executive’s termination
of employment.  In addition, the Executive shall be entitled to continue to
participate for a period of three years following such termination in all
employee welfare benefit plans that the Company provides and continues to
provide generally to its executive employees (or, if the Executive is not
entitled to participate in any such plan under the terms thereof, in a
comparable substitute arrangement provided by the Company) provided, however,
that for the first six months following the Executive’s termination of
employment, the Executive shall pay the premiums of any welfare benefit plans to
the extent that the payment of such premiums by the Company would have
constituted gross income to the Executive.  The Company shall reimburse the
Executive for any premiums or other expenses incurred by the Executive with
respect to his participation and that of any of his dependents in any such
employee benefit welfare plan.

 

5.3           Termination for Cause; Resignation Without Good Reason.  If, prior
to the expiration of the Employment Term, the Executive’s employment is
terminated by the Company for Cause, or the Executive resigns from his
employment hereunder other than for Good Reason, the Executive shall (subject to
Section 5.2.3) be entitled only to payment of his Base Salary as then in effect
through and including the date of termination or resignation.  Subject to
Section 5.2.3, the Executive shall have no further right to receive any other
compensation or benefits after such termination or resignation of employment,
except as determined in accordance with the terms of the employee benefit plans
or programs of the Company.

 

5.4           Cause.  Termination for “Cause” shall mean termination of the
Executive’s employment by the Company because of:

 

(i)            any act or omission that constitutes a breach by the Executive of
any of his obligations under this Agreement or any Company policy or procedure
and failure to cure such breach after notice of, and a reasonable opportunity to
cure, such breach;

 

(ii)           the continued willful failure or refusal of the Executive to
substantially perform the duties reasonably required of him as an employee of
the Company;

 

(iii)          an act of moral turpitude, dishonesty or fraud by, or criminal
conviction of, the Executive which in the determination of the Board would
render his continued employment by the Company damaging or detrimental to the
Company;

 

(iv)          any misappropriation of Company property by the Executive; or

 

(v)           any other willful misconduct by the Executive which is materially
injurious to the financial condition or business reputation of, or is otherwise
materially injurious to, the Company or any of its subsidiaries or affiliates.

 

5.5           Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean the occurrence of one or more of the following events provided that, the
Executive shall

 

5

--------------------------------------------------------------------------------


 

give the Company a written notice, within 90 days following the initial
occurrence of the event, describing the event that the Executive claims to be
Good Reason and stating the Executive’s intention to terminate employment unless
the Company takes appropriate corrective action:

 

(i)            a material decrease in the Executive’s Base Salary or a failure
by the Company to pay material compensation due and payable to the Executive in
connection with his employment;

 

(ii)           the Company’s failure to assign to the Executive duties that are
generally consistent with the Executive’s position and title;

 

(iii)          a material diminution in benefits provided by the Company to the
Executive except for a diminution applicable to substantially all of the
Company’s senior executives;

 

(iv)          the Company’s requiring the Executive to relocate to an office or
location more than 50 miles from the Company’s facilities in Elmira, New York;

 

(v)           a failure or refusal of any successor company to assume the
Company’s obligations under this Agreement; or

 

(vi)          the Company’s material breach of any material term of this
Agreement.

 

The Company shall have 30 days from the date of receipt of the written notice
from the Executive stating his claim of Good Reason in which to take appropriate
corrective action.  If the Company does not cure the Good Reason, the Good
Reason will be deemed to have occurred at the end of the 30-day period.  This
section shall apply with respect to any successor of the Company following a
Change in Control as if such successor were the Company.

 

5.6           Change in Control.  For purposes of this Agreement, the term
“Change in Control” shall mean and shall be deemed to occur if and when:

 

(i)            an offeror (other than the Company) purchases securities of the
Company pursuant to a tender or exchange offer for such securities which
represent 35% or more of the combined voting power of the Company’s then
outstanding securities;

 

(ii)           any person (as such term is used in Sections 13 (d) and
14(d) (2) of the Securities Exchange Act of 1934, as amended), other than any
employee benefit plan of the Company or any person or entity appointed or
established pursuant to any such plan, hereafter becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 35% or more of
the combined voting power of the Company’s then outstanding securities,
excluding any such securities held by such person as trustee or other fiduciary
of an employee benefit plan of the Company;

 

(iii)          the membership of the Board changes as the result of a contested
election or elections, so that a majority of the individuals who are directors
at any particular time

 

6

--------------------------------------------------------------------------------


 

were proposed by persons other than (a) directors who were members of the Board
immediately prior to a first such contested election (“Continuing Directors”) or
(b) directors proposed by the Continuing Directors and were initially elected to
the Board as a result of such a contested election or elections occurring within
the previous two years; or

 

(iv)          the shareholders of the Company approve a merger, consolidation,
sale or disposition of all or substantially all of the Company’s assets, or a
plan of partial or complete liquidation.

 

6.             DEATH OR DISABILITY

 

In the event of termination of employment by reason of death or Permanent
Disability, the Executive (or his estate, as applicable) shall be entitled to
Base Salary and benefits determined under Sections 3 and 4 through the date of
termination.  Other benefits shall be determined in accordance with the benefit
plans maintained by the Company, and the Company shall have no further
obligation hereunder.  For purposes of this Agreement, “Permanent Disability”
means a physical or mental disability or infirmity of the Executive that
prevents the normal performance of substantially all his duties as an employee
of the Company, which disability or infirmity shall exist for any continuous
period of 180 days.

 

7.             MITIGATION OF DAMAGES

 

The Executive shall be required to mitigate the amount of any Base Salary
continuation payment provided for in Section 5.2.1 by seeking other employment,
and any such payment will be reduced by any amounts which the Executive receives
or is entitled to receive from another employer or from self-employment during
the Severance Period.  In fulfilling the requirements of this section, Executive
need not expend his full time and efforts in pursuing other employment and a
good faith and earnest pursuit of such employment shall be deemed to have
fulfilled such requirements.  The Executive shall promptly notify the Company in
writing in the event that other employment is obtained during the Severance
Period.

 

8.             CONFIDENTIALITY; NONSOLICITATION; NONCOMPETITION

 

8.1           Confidentiality.  The Executive covenants and agrees with the
Company that he will not any time during the Employment Term and thereafter,
except in performance of his obligations to the Company hereunder or with the
prior written consent of the Company, directly or indirectly, disclose any
secret or confidential information that he may learn or has learned by reason of
his association with the Company or any of its subsidiaries and affiliates.  The
term “confidential information” includes information not previously made
generally available to the public or to the trade by the Company’s management,
with respect to the Company’s or any of its subsidiaries’ or affiliates’
products, facilities, applications and methods, trade secrets and other
intellectual property, systems, procedures, manuals, confidential reports,
product price lists, customer lists, technical information, financial
information (including the revenues, costs or profits associated with any of the
Company’s products), business plans, prospects or opportunities, but shall
exclude any information which is or becomes generally

 

7

--------------------------------------------------------------------------------


 

available to the public or is generally known in the industry or industries in
which the Company operates other than as a result of disclosure by the Executive
in violation of his agreements under this Section 8.1.  The Executive will be
released of his obligations under this Section 8.1 to the extent the Executive
is required to disclose under any applicable laws, regulations or directives of
any government agency, tribunal or authority having jurisdiction in the matter
or under subpoena or other process of law provided that the Executive provides
the Company with prompt written notice of such requirement.

 

                                8.2           Acknowledgment of Company Assets. 
The Executive acknowledges that the Company, at the Company’s expense, has
acquired, created and maintains, and will continue to acquire, create and
maintain, significant goodwill with its current and prospective customers,
vendors and employees, and that such goodwill is valuable property of the
Company.  The Executive further acknowledges that to the extent such goodwill
will be generated through the Executive’s efforts, such efforts will be funded
by the Company and the Executive will be fairly compensated for such efforts. 
The Executive acknowledges that all goodwill developed by the Executive relative
to the Company’s customers, vendors and employees shall be the sole and
exclusive property of the Company and shall not be personal to the Executive. 
Accordingly, in order to afford the Company reasonable protection of such
goodwill and of the Company’s confidential information, the Executive agrees as
follows:

 

                                                8.2.1.       Nonsolicitation. 
For so long as the Executive is employed by the Company, and continuing for two
years thereafter if termination of employment occurs for any reason prior to a
Change in Control, the Executive shall not, without the prior written consent of
the Company, directly or indirectly, as a sole proprietor, member of a
partnership, stockholder or investor, officer or director of a corporation, or
as an employee, associate, consultant or agent of any person, partnership,
corporation or other business organization or entity other than the Company:
(i) solicit or endeavor to entice away from the Company or any of its
subsidiaries any person or entity who is, or, during the then most recent
12-month period, was employed by, or had served as an agent or key consultant of
the Company or any of its subsidiaries; (ii) solicit or endeavor to entice away
from the Company or any of its subsidiaries any person or entity who is, or was
within the then most recent 12-month period, a customer or client (or reasonably
anticipated to the general knowledge of the Executive or the public to become a
customer or client) of the Company or any of its subsidiaries; or (iii) solicit
or endeavor to entice away from the Company or any of its subsidiaries any
person who is employed by the Company or its subsidiaries or induce such person
to terminate his or her employment with the Company or its subsidiaries.

 

                                                8.2.2.       No Competing
Employment.  For so long as the Executive is employed by the Company, and
continuing for one year thereafter if termination of employment occurs for any
reason prior to a Change in Control, the Executive shall not, directly or
indirectly, as a sole proprietor, member of a partnership, stockholder or
investor (other than a stockholder or investor owning not more than a 1%
interest), officer or director of a corporation, or as an employee, associate,
consultant or agent of any person, partnership, corporation or other business
organization or entity other than the Company, render any service to or in any
way be affiliated with a competitor (or any person or entity that is reasonably
anticipated to the general knowledge of the Executive or the public to become a
competitor) of the Company or any of its subsidiaries.

 

8

--------------------------------------------------------------------------------


 

                                8.3           Exclusive Property.  The Executive
confirms that all confidential information is and shall remain the exclusive
property of the Company.  All business records, papers and documents kept or
made by Executive relating to the business of the Company shall be and remain
the property of the Company, except for such papers customarily deemed to be the
personal copies of the Executive.  Upon termination of the Executive’s
employment with the Company for any reason, the Executive promptly deliver to
the Company all of the following that are in the Executive’s possession or under
his control: (i) all computers, telecommunication devices and other tangible
property of the Company and its affiliates, and (ii) all documents and other
materials, in whatever form, which include confidential information or which
otherwise relate in whole or in part to the present or prospective business of
the Company or its affiliates, including but not limited to, drawings, graphs,
charts, specifications, notes, reports, memoranda, and computer disks and tapes,
and all copies thereof.

 

                                8.4           Injunctive Relief.  Without
intending to limit the remedies available to the Company, the Executive
acknowledges that a breach of any of the covenants contained in this Section 8
may result in material and irreparable injury to the Company or its affiliates
or subsidiaries for which there is no adequate remedy at law, that it will not
be possible to measure damages for such injuries precisely and that, in the
event of such a breach or threat thereof, the Company shall be entitled to seek
a temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this Section
8 or such other relief as may be required specifically to enforce any of the
covenants in this Section 8.  If for any reason, it is held that the
restrictions under this Section 8 are not reasonable or that consideration
therefore is inadequate, such restrictions shall be interpreted or modified to
include as much of the duration and scope identified in this Section 8 as will
render such restrictions valid and enforceable.

 

                                8.5           Communication to Third Parties. 
The Executive agrees that Company shall have the right to communicate the terms
of this Section 8 to any third parties, including but not limited to, any
prospective employer of the Executive.  The Company waives any right to assert
any claim for damages against Company or any officer, employee or agent of
Company arising from such disclosure of the terms of this Section 8.

 

                                8.6           Independent Obligations.  The
provisions of this Section 8 shall be independent of any other provision of this
Agreement.  The existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense of the enforcement of this Section 8 by the Company.

 

                                8.7           Non-Exclusivity.  The Company’s
rights and the Executive’s obligations set forth in this Section 8 are in
addition to, and not in lieu of, all rights and obligations provided by
applicable statutory or common law.

 

                                9.             CERTAIN PAYMENTS

 

                                Notwithstanding anything in this Agreement to
the contrary, if any amounts due to the Executive under this Agreement and any
other plan or program of the Company constitute

 

9

--------------------------------------------------------------------------------


 

a “parachute payment” (as defined in Section 280G(b)(2) of the Internal Revenue
Code of 1986, as amended (the “Code”)), then the aggregate of the amounts
constituting the parachute payment shall be reduced to an amount that will equal
three times his “base amount” (as defined in Section 280G(b)(3) of the Code)
less $1.00.  The determination to be made with respect to this Section 9 shall
be made by an accounting firm jointly selected by the Company and the Executive
and paid by the Company, and which may be the Company’s independent auditors.

 

                                10.           MISCELLANEOUS.

 

                                10.1         Notices.  All notices or
communications hereunder shall be in writing, addressed as follows:

 

                                To the Company:

 

Hardinge Inc.

One Hardinge Drive

Elmira, New York  14902-1507

Telecopier No. (607) 734-2353

Attention:  Mr. Richard L. Simons

 

                                To the Executive:

 

James P. Langa

37 Philo Road

Elmira, NY  14903

 

All such notices shall be conclusively deemed to be received and shall be
effective, (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, or (iii) if sent by registered or certified mail, on the fifth day
after the day on which such notice is mailed.

 

                                10.2         Severability.  Each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

                                10.3         Assignment.  The rights and
obligations of this Agreement shall bind and inure to the benefit of any
successor of the Company by reorganization, merger or consolidation, or any
assignee of all or substantially all of the Company’s business and properties. 
Neither this Agreement nor any rights hereunder shall be assignable or otherwise
subject to hypothecation by the Executive.

 

                                10.4         Entire Agreement.  This Agreement
represents the entire agreement of the parties and shall supersede any and all
previous contracts, arrangements or understandings

 

10

--------------------------------------------------------------------------------


 

between the Company and the Executive relating to the subject matter hereof. 
This Agreement may be amended at any time by mutual written agreement of the
parties hereto.

 

                                10.5         Withholding.  The payment of any
amount pursuant to this Agreement shall be subject to applicable withholding and
payroll taxes, and such other deductions as may be required under the Company’s
employee benefits plans, if any.

 

                                10.6         Governing Law.  This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York applicable to contracts executed in and to be performed entirely within
that state.

 

                                IN WITNESS WHEREOF, the Company has caused this
Agreement to be duly executed and the Executive has hereunto set his hand, as of
the day and year first above written.

 

 

HARDINGE INC.

 

 

 

By:

/S/ RICHARD L. SIMONS

 

Name: Richard L. Simons

 

Title: President and CEO

 

 

 

 

 

By:

/S/ JAMES P. LANGA

 

Name: James P. Langa

 

Title: Vice President – Engineering, Quality and Strategic Sourcing

 

 

 

Dated: August 19, 2010

 

11

--------------------------------------------------------------------------------


 

State of New York

)

 

: ss.

County of Chemung

)

 

                                On the 19th day of August, in the year 2010,
before me, the undersigned, a Notary Public in and for said state, personally
appeared RICHARD L. SIMONS, residing at 1688 Mt. Zoar Road Pine City, NY 14871,
the President and CEO of HARDINGE INC., personally known to me, or proved to me
on the basis of satisfactory evidence, to be the individual whose name is
subscribed to the within instrument, and he acknowledged to me that he executed
the same in his capacity and that, by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument on behalf of said corporation.

 

 

/S/ DOUGLAS C. TIFFT

 

Notary Public

 

State of New York

)

 

: ss.

County of Chemung

)

 

                                On the 19th day of August, 2010, before me, the
undersigned, personally appeared James P. Langa, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and he acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

/S/ DOUGLAS C. TIFFT

 

Notary Public

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

HARDINGE INC.

TERMINATION AGREEMENT AND RELEASE

 

                In consideration of the payments and benefits to be provided to
me by Hardinge Inc. (the “Company”) pursuant to Section 5.2.1 of the Employment
Agreement between the Company and me dated September 1, 2010 (the “Employment
Agreement”), I agree as follows:

 

1.             Termination.  My employment with the Company is terminated
effective                          and I will not thereafter apply for
employment with the Company.

 

2.             Release.  On behalf of myself and my heirs, successors executors,
administrators, trustees, legal representatives, agents and assigns, I fully and
forever release and discharge the Company, its subsidiaries, divisions and
affiliates and its and all of their predecessors, successors, assigns, directors
and officers (collectively “Released Parties”) from any and all claims, demands,
suits, causes of action, obligations, promises, damages, fees, covenants,
agreements, attorneys’ fees, debts, contracts and torts of every kind
whatsoever, known or unknown, at law or in equity, foreseen or unforeseen, which
against the Released Parties I ever had, now have or which I may have for, upon
or by reason of any matter, cause or thing whatsoever relating to or arising
from my employment with the Company or the termination thereof, specifically
including, but not limited to, all claims under the following:  the Civil Rights
Acts of 1866, 1871, 1964 and 1991; the Age Discrimination in Employment Act of
1967; the Older Workers’ Benefit Protection Act of 1990; the Americans with
Disabilities Act; the Equal Pay Act; the Employee Retirement Income Security
Act; the Worker Adjustment Retraining Notification Act; the Family and Medical
Leave Act; the National Labor Relations Act; the Occupational Safety and Health
Act; the New York State Human Rights Law; the New York City Human Rights Law;
the New York State Labor Law; §§ 120 and 241 of the New York State Workers’
Compensation Law; any contract of employment, express or implied; and any and
all other federal, state or local laws, rules or regulations.

 

                I hereby waive the right to receive any personal relief (i.e.
monetary or equitable relief) as a result of any lawsuit or other proceeding
brought by the EEOC or any other governmental agency, based on or related to any
of the matters from which I have released the Released Parties. I also will take
all actions necessary, if any, now or in the future, to make this Release
effective, including seeking and obtaining any necessary governmental or court
approval.

 

                The foregoing release shall not operate to release the Company
from its obligations to make payments and provide benefits as provided under
Section 5.2.1 of the Employment Agreement.

 

                In connection with the foregoing release (i) I acknowledge that
the payments and benefits under Section 5.2.1 of the Employment Agreement are
good and sufficient consideration to which I would not otherwise be entitled but
for my execution and delivery to the Company of this instrument, (ii) I
acknowledge that I have been advised by the Company to consult with an attorney
before signing this instrument, (iii) the Company has allowed me at least
twenty-one (21) days from the date I first receive this instrument to consider
it before being required to sign

 

--------------------------------------------------------------------------------


 

it and return it to the Company, and (iv) I may revoke this instrument, in its
entirety, within seven (7) days after signing it by delivering written notice of
such revocation to the Company on or before 5:00 p.m. on the seventh day of such
revocation period.

 

                IN WITNESS WHEREOF, the undersigned has executed this instrument
as of the          day of                       .

 

 

 

 

James P. Langa

 

2

--------------------------------------------------------------------------------